Mr. Justice Thacher
delivered the opinion of the Court.
This is a motion to dismiss the suit for want of service of citation.
The original act, incorporating the President, Directors and Company of the Bank of Mississippi, required that the charter should expire on the last day of December, A. D. 1834. From time to time, by subsequent legislation, the period of its expiration was postponed, to afford an ■ opportunity for the closing up of its affairs. These acts are found in the laws of 1831, c. 90, of 1839, c. 69, and of 1841, c. 71. The second section of the act of-1839, taken alone, would seem to imply that an unlimited time was granted for the prosecution of all suits and actions which had been com-, menced for debts due the corporation prior to the 31st day of December, 1837, and then pending and undetermined ; but viewed in connexion with the first section 'of this act, and with the act of 1831, it is plain that the extension, universally for the purpose of collecting debts due to it, was limited to the 5th day of January, 1841. But the second section of the act of 1841 places any doubt on this point completely at rest, by its plain reference to the second section of the act of 1839. It is there enacted, that the corporation shall have full power to prosecute to final judgment all suits and actions necessary for the recovery of debts due to it prior to the 31st day of December, 1837, and to sue out and continue all ne*792cessary legal process to enforce the payment of judgments heretofore rendered in its favor, until the 31st day of January, 1844. On that day the corporation ceased to exist for any purpose.
The judgment of this Court, therefore, s,' that this suit be abated.
The Chief Justice, having been counsel in this case in the Court below, gave no opinion.